Citation Nr: 1144768	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-13 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for a gastrointestinal disorder, and if so, whether service connection may be granted.

2.  Whether new and material evidence has been presented to reopen a service connection claim for an acquired psychiatric disorder, and if so, whether service connection may be granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1953 to December 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The Veteran's claims of entitlement to service connection for a gastrointestinal disorder (referred to as a stomach disorder) and an acquired psychiatric disorder (referred to as a nervous disorder) were denied by a December 1978 Board decision.  

2.  The evidence relevant to the Veteran's claims submitted since December 1978 is either cumulative, does not relate to an unestablished fact, or fails to raise a reasonable possibility of substantiating the Veteran's claims.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for a gastrointestinal disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1104 (2011).

2.  New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1104 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA's notice requirements were fulfilled by a letter issued in September 2006, which informed the Veteran of the evidence he should obtain and that which VA would obtain.  The letter further informed the Veteran of the reason for the prior denial of his claims, and of the type of evidence which would be considered to be new and material evidence sufficient to reopen the claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  This notice was provided to the Veteran prior to the initial adjudication of his claims to reopen.

With respect to the duty to assist, the Veteran's service, VA, and private treatment records are of record.  Moreover, the Veteran has not identified any relevant, available records that have not been obtained.  The Veteran was also offered an opportunity to testify at a hearing before the Board, but he did not elect to do so on his VA Form 9, and neither the Veteran nor his representative have indicated that he would like to participate in a Board hearing.  The Board also acknowledges that the Veteran has not been afforded a VA examination with regard to his claims to reopen.  However, VA's duty to provide an examination is not triggered absent the submission of new and material evidence, and as discussed below, the Board finds that no such evidence was submitted with regard to these claims.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Claims to Reopen

The Veteran's service connection claims for a gastrointestinal disorder and an acquired psychiatric disorder have been previously denied, and the Veteran's seeks to reopen these claims.

The Board denied service connection for a gastrointestinal disorder, referred to as a stomach disorder, and an acquired psychiatric disorder, referred to as a nervous disorder, in a decision issued in December 1978.  The decision thereafter became final.  

However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Turning first to the Veteran's claim to reopen service connection for a gastrointestinal disorder, the Board initially denied the Veteran's claim after determining that the evidence of record failed to reflect that the Veteran had developed a stomach disorder in service.  The Board determined that the Veteran's in-service gastrointestinal parasitic infestation was acute and transitory and resolved without any residual impairment, as reflected by the lack of any gastrointestinal impairment assessed during an examination conducted upon his separation from service.  

The evidence of record at the time of the Board's denial included the Veteran's service treatment records, a 1955 VA examination report, VA treatment records, and lay statements.  

The Veteran's service treatment records reflected the Veteran's treatment for mild gastrointestinal symptoms in February 1954, which were assessed as related to a parasitic infection based on stool studies.  The Veteran was prescribed medication to treat his infection, and no residual disability was assessed during his December 1954 separation medical examination report, with no abnormalities of his abdomen or viscera noted.  Similarly, in his separation medical history report, the Veteran reported that he was experiencing some stomach-related distress at the time he completed the report due to a severe cold, but he denied ever having experienced frequent indigestion; gall bladder trouble or gall stones; or stomach, liver, or intestinal trouble.  Notably, the Veteran did affirm having other ailments in this medical history report, indicating his willingness to report his past and current medical problems.

The Veteran's post-service December 1955 VA examination reflects the Veteran's report of his in-service treatment for a stomach condition, which the examiner characterized as probably gastritis and/or a parasitic infection.  However, the examiner assessed no stomach abnormalities at the time of the examination, and the Veteran did not report experiencing any contemporaneous stomach ailments.  A December 1957 VA treatment note reflects that the Veteran was experiencing a fatty food intolerance and that a gallbladder series was recommended.  A January 1960 VA treatment note reflects that the Veteran was continuing to experience gastrointestinal symptoms.  In his submitted statements, the Veteran reported that he received gastrointestinal treatment both during service while en route from Puerto Rico to Korea and immediately after service at a VA hospital.  (The Veteran's VA hospitalization treatment was of record and reflected treatment for tonsillitis and renal colic, but no gastrointestinal disorder.)

The relevant evidence added to the record since the Board denied Veteran's claim in 1978 includes the Veteran's submitted statements and VA and private treatment records.  The medical records reflect the Veteran's continued treatment from 1996 to the present for his gastrointestinal complaints, which have been assessed as manifestations of chronic gastritis, a hiatal hernia, dyspepsia, and diverticulitis.  In his submitted statements, the Veteran continues to assert that because he was treated for gastrointestinal complaints both during and after service, his current gastrointestinal disorder is related to service.

After reviewing the evidence of record, the Board does not find that the newly submitted evidence is new and material.  The Board finds that the Veteran's submitted statements are duplicative of those previously of record, in that they continue to reflect his previous assertion that his current gastrointestinal disorder had its onset in service, as reflected by his in-service gastrointestinal treatment.  Accordingly, they are not new.  

The Veteran's medical treatment records reflect his continued treatment for his gastrointestinal symptoms, first reported two years after service.  While these treatment records are new, the records merely continue to reflect his gastrointestinal treatment and do not contain any medical opinions or medical evidence suggesting that the Veteran's current gastrointestinal disorders first manifested in service or are otherwise related to service.  Accordingly, the newly submitted medical records are not material, as they would not serve to substantiate the Veteran's claim if the claim  were reopened.  See Morton v. Principi, 3 Vet. App. 508 (1992) (medical records reflecting treatment for a current condition are not material to the issue of service connection).  

As such, the newly submitted evidence is not material and therefore cannot serve to reopen the claim.  Accordingly, the Veteran's appeal of this issue is denied.

Turning next to the Veteran's claim to reopen his previously denied service connection claim for an acquired psychiatric disorder, claimed by the Veteran as a nervous condition, the Board initially denied the Veteran's claim after determining that the evidence of record failed to reflect that the Veteran had developed a psychiatric disorder in service.  

The evidence of record at the time of the Board's denial included the Veteran's service treatment records, a 1955 VA examination report, VA treatment records, and lay statements.  

The Veteran's service treatment records failed to reflect any psychiatric complaints or treatment, and the Veteran was assessed as psychiatrically sound upon separation from service.  Additionally, in his separation medical history report, the Veteran denied ever having experienced frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  After service, the Veteran was afforded a VA examination in December 1955, at which time the VA examiner characterized the Veteran as alert and cooperative, with no evidence of a neuropsychiatric disorder demonstrated during the examination.  The Veteran's VA treatment records also failed to reflect any psychiatric complaints or reference to a psychiatric disorder.  In his submitted statements, the Veteran asserted that an in-service headache triggered his subsequent psychiatric disorder.  

The relevant evidence added to the record since the Board's 1978 decision includes the Veteran's private and VA treatment records and submitted statements.  The Veteran's medical records reflect his treatment for an acquired psychiatric disorder, with the first reported symptoms in 2001, and a current diagnosis of generalized anxiety disorder.  However, the Veteran's treatment records do not reflect any medical opinions or statements suggesting that the etiology of his currently-diagnosed psychiatric disorder is related to service.  In his submitted statements, the Veteran continues to assert that he received in-service treatment for his nervous condition.

The Board does not find that this newly submitted evidence is both new and material.  While the Veteran's medical treatment records and contentions are new, they are not material because they would not serve to substantiate his claim if it were reopened.  The Veteran's statement reflecting his assertion that he received treatment for a nervous disorder in service is not supported by his service treatment records, which reflect his denial of experiencing any psychiatric symptoms during service.  Moreover, while the Veteran's medical treatment records reflect his current treatment for an acquired psychiatric disorder, they reflect his first treatment of psychiatric symptoms in 2001, many years after service.  Additionally, the records fail to suggest that his current psychiatric disorder had its onset in or is otherwise related to service.

As such, the newly submitted evidence is not material and therefore cannot serve to reopen the claim.  Accordingly, the Veteran's appeal of this issue is denied.



ORDER

New and material evidence not having been submitted, the claim for service connection for a gastrointestinal disorder is not reopened, and the appeal is denied.  

New and material evidence not having been submitted, the claim for service connection for an acquired psychiatric disorder is not reopened, and the appeal is denied. 



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


